ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Clark McCarthy Healthcare Partners II        )      ASBCA Nos. 60233, 60292, 60293
                                             )                 60375,60554,61078
Under Contract No. W9126G-13-C-0004          )

APPEARANCES FOR THE APPELLANT:                      Eric L. Nelson, Esq.
                                                    Harry Z. Rippeon III, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

                                                    Gregory H. Koger, Esq.
                                                     Holland & Knight LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Charles L. Webster III, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Fort Worth

                               ORDER OF DISMISSAL

       According to the contractor's Stipulation of Dismissal dated 6 February 2018,
the parties have successfully negotiated a resolution to the underlying claims and the
government has made the agreed-upon payment. We grant appellant's motion to
dismiss these appeals with prejudice.

       Dated: 7 February 2018




                                                  REBA PAGE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60233, 60292, 60293,
60375, 60554, 61078, Appeals of Clark McCarthy Healthcare Partners II, rendered
in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2